DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 17-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 2 Sep. 2021.


Information Disclosure Statement
Applicant is reminded of the duty to disclose, as recited in MPEP §609: “In nonprovisional applications, applicants and other individuals substantively involved with the preparation and/or prosecution of the application have a duty to submit to the Office information which is material to patentability as defined in 37 CFR 1.56."
Examiner has found information which is material to patentability at least in the US patent filings by the named inventors.


Claim Objections
Claims 1, 6, 9, and 14 are objected to because of the following informalities:
.
Appropriate correction is required.


Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “wherein the lesser of a total area of the valve openings or a total area of the vertical curtain area of the plurality of fixed valves”. The limitation is indefinite what the list contains because of the word “or”. Examiner suggest amending the limitation to recite “wherein the lesser of a total area of the valve openings and a total area of the vertical curtain area of the plurality of fixed valves”.

Claim 1 recites “wherein the lesser of a total area of the valve openings or a total area of the vertical curtain area of the plurality of fixed valves in relation to the lesser of a total area of the valve openings of the plurality of movable valves in each of the deck segments is selected to balance the volumetric flow of said vapor through the deck segments when said vapor is ascending through the valve openings at volumetric flow rates insufficient to maintain the movable valves in the open position”. The limitation is indefinite because the value “is selected to balance the volumetric flow”. However, because claim does not limit the method of selection, nor does the limitation recite functional language (i.e. the limitation is directed to the selection of the value and not the function of the system with the selected values), the limitation does not define structure. Further, other factors such as liquid density affect the fluid flow.
Claims 2-8 depend upon claim 1.
Claim 9 recites “wherein a total number of the plurality of fixed valves in relation to a total number of the plurality of movable valves is selected to balance the volumetric flow of said vapor through the deck segments when said vapor is ascending through the valve openings at volumetric flow rates insufficient to maintain the movable valves in the open position”. The limitation is indefinite because the value “is selected to balance the volumetric flow”. However, because claim does not limit the method of selection, nor does the limitation recite functional language (i.e. the limitation is directed to the selection of the value and not the function of the system with the selected values), 
Claims 10-16 depend upon claim 9.


Allowable Subject Matter
Claims 1-16 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Regarding claim 1, the closest prior art is Fan US 6,193,222. Fan teaches two different valve types (rectangular and trapezoidal) and further contemplates both floating/movable valve and fixed valves. Fan does not teach using both floating/movable valve and fixed valves on a single tray. The modification would not have been obvious because none of the prior art uses both floating/movable valve and fixed valves on a single tray. No prior art, alone or in combination, teaches all the limitations of claim 1.
Claims 2-8 depend upon claim 1.
Regarding claim 9, the closest prior art is Fan US 6,193,222. Fan teaches two different valve types (rectangular and trapezoidal) and further contemplates both floating/movable valve and fixed valves. Fan does not teach using both floating/movable valve and fixed valves on a single tray. The modification would not have been obvious because none of the prior art uses both floating/movable valve and fixed valves on a single tray. No prior art, alone or in combination, teaches all the limitations of claim 9.
Claims 10-16 depend upon claim 9.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN HOBSON whose telephone number is (571)272-9914.  The examiner can normally be reached on 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Michener can be reached on 571-272-1424.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 




/STEPHEN HOBSON/Examiner, Art Unit 1776